Per Curiam.
— This case was rightly tried at Nisi Prius, and the principles on which the cause was submitted to the jury, are entirely correct. The language of the learned judge who presided at the trial, seems to be too broad as a general principle, where he says that “ no car is good if the windows are not so constructed as to prevent the passengers from putting their limbs through them.” But in its application to a road, which in some places is so narrow as to endanger projecting limbs, as here, the instruction is proper. Judgment affirmed.